PER CURIAM.
This is an application for leave to appeal from the denial of a writ of habeas corpus. The petitioner is confined in the Maryland House of Correction for the period of six months for assault. Petitioner claims he was misjudged. He says that when he stepped on another man’s foot and apologized for doing so the apology was not accepted and he was twice pushed roughly against the bar in a tavern, and that is why he struck in defense of himself.
The question of guilt or innocence and weight of the evidence cannot be tried on habeas corpus. Rountree v. Wright, 189 Md. 292, 55 A. 2d 847.

Application denied, without costs.